Dismissed and Memorandum Opinion filed June 2, 2011. 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00280-CV
____________
 
KENNETH KOBOBEL, Appellant
 
V.
 
CITY OF HOUSTON, Appellee
 

 
On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2011-08135
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from an order granting appellee’s plea to
the jurisdiction signed March 18, 2011.  Appellant filed a timely request for
findings of fact and conclusions of law.  Appellant’s notice of appeal was
filed on March 28, 2011.  To date, our records show that appellant has neither
established indigence nor paid the $175.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for establishing indigence); see
also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007)
(listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On May 5, 2011, this court ordered appellant to pay the
appellate filing fee on or before May 20, 2011, or the appeal would be
dismissed.  See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of appeal because appellant has
failed to comply with notice or order requiring response or other action within
specified time).  Appellant has not paid the appellate filing fee, filed a
request for extension of time, or filed any other response to our order. 
Accordingly, the appeal is ordered dismissed. 
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.